Citation Nr: 0508076	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1985 to May 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  The 
case was subsequently transferred to the Pittsburgh, 
Pennsylvania, VARO, and that office forwarded the appeal to 
the Board.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

It appears that, since service, the veteran has spent much of 
her time overseas.  RO letters of November 2002 and January 
2003 were apparently addressed to her husband's military 
address.  These letters indicated that she was to be provided 
an official psychiatric examination in conjunction with her 
current claim.  She was provided an official orthopedic 
examination for rating purposes, in Germany, in November 
2002.  However, for reasons that are unclear, she was never 
afforded an official psychiatric examination as promised.

38 C.F.R. § 3.159(c)(4)(i) (2004) provides that "[i]n a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion [] if VA determines 
it is necessary to decide the claim.  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in [38 C.F.R.] Sec. 3.309, Sec. 3.313, Sec. 3.316, and 
Sec. 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability

38 C.F.R. § 3.159(c)(4)(ii) provides that § 3.159(c)(4)(i)(C) 
"could be satisfied by competent evidence showing post-
service treatment for a condition, or other possible 
association with military service."  

In this case, as noted in the March 2003 rating decision at 
issue, because there is evidence both during and since 
service of psychiatric-related symptoms - including 
depression, there is sufficient evidence suggesting the 
veteran's disability may be associated with her military 
service.  A medical opinion is still needed concerning this 
possibility, however, before an actual decision may be made 
deciding this appeal.  Charles v. Principi, 16 Vet. App. at 
374-375 (citing 38 U.S.C. §§ 5103A(d)(2)(B), 5103A(d)(2)).  

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Schedule the veteran for a psychiatric 
examination to obtain a medical opinion indicating 
whether it is at least as likely as not that any 
psychiatric disorder she currently has (other than 
a personality disorder) is etiologically related 
to her service in the military.  Specific 
attention should be paid to distinguishing between 
any signs and symptoms of a personality disorder 
or any other developmental disorder from those of 
any currently present acquired psychiatric 
disorder that may exists.  

The rationale for all opinions expressed should be 
discussed.  If no opinion can be rendered, explain 
why this is not possible.  



Please note, however, that if the examination must 
take place overseas, the VA claims file perhaps 
may not be provided.  So the RO should take the 
appropriate measures to ensure that either a 
summary of the veteran's past medical findings and 
treatment or copies of those records are provided 
to the examiner for a review of her pertinent 
medical history.  This will facilitate the 
completeness of the opinion and ensure that it is 
based on all relevant facts and circumstances.

2.  Then readjudicate the claim based on the 
additional evidence obtained.  If the benefit 
requested remains denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
veteran and her representative.  Give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


